ORDER
The Office of Attorney Ethics having informed the Court that RODNEY B. JONES of TEANECK, who was admitted to the bar of this State in 1986, has entered a plea of guilty to a charge of solicitation of a bribe to influence the performance of his public duties as a deputy attorney general, in violation of N.J.S.A. 2C:27-6(a), and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(b)(l), RODNEY B. JONES is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of the Court; and it is further
ORDERED that RODNEY B. JONES be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RODNEY B. JONES comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.